DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 5,142,314) in view of Alfier et al. (US 2014/0254159).
Regarding Claim 1, Ogawa discloses an optical apparatus (Fig. 1) comprising: 
an optical member (Fig. 1, zoom lens 10, Col. 3, lines 1-10); 
a motor configured (Fig. 1, DC motor 16, Col. 3, lines 1-15) to move the optical member; 
a controller (Fig. 1, microcomputer 28 controls the DC motor 16, Col. 3, lines 65-68) configured to control the motor; 
an operation member (Fig. 1, zoom ring 12, Col. 3, lines 15-25) including: 
a reflection portion (Fig. 1, white stripes 18w, Col. 3, lines 30-50); and 
a low reflection portion (Fig. 1, black stripes 18b, Col. 3, lines 30-50) having a reflectance lower than a reflectance of the reflection portion (Fig. 1, Col. 3, lines 35-40), and 
a detector (Fig. 1, photodetector, Col. 3, lines 25-32) configured to receive light reflected by the reflection portion, 
wherein the controller is configured to control the motor based on output from the detector (Fig. 1, microcomputer 28 controls the DC motor 16, Col. 3, lines 54-68, and Col. 4, lines 1-17), and 
Ogawa does not specifically disclose
the reflection portion has conductivity.
However Alfier, in the same field of endeavor, teaches 
the reflection portion has conductivity (Paragraph 0080, the reflectors 18 are made of aluminum, aluminum being an inherently electrically conductive material) for the purpose of providing an electrical configuration (Paragraph 0080, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical apparatus of Ogawa with the “the reflection portion has conductivity” of Alfier, for the purpose of providing an electrical configuration.
Regarding Claim 2, Ogawa in view of Alfier discloses as is set forth above and Ogawa further discloses wherein the detector is configured to receive light from the reflection portion and light from the low reflection portion to output a light amount value of the light from the reflection portion and a light amount value of the light from the low reflection portion (Col. 3, lines 54-68, and Col. 4, lines 1-17).
Regarding Claim 3, Ogawa in view of Alfier discloses as is set forth above and Ogawa further discloses wherein the controller is configured to control the motor based on a difference between the light amount value of the light from the reflection portion and the light amount value of the light from the low reflection portion (Col. 4, lines 1-17).
Regarding Claim 4, Ogawa in view of Alfier discloses as is set forth above and Ogawa further discloses wherein the operation member is configured to rotate about an optical axis of the optical member (Col. 3, lines 4-16).
Regarding Claim 8, Ogawa in view of Alfier discloses as is set forth above and Ogawa further discloses wherein the reflection portion comprises a plurality of reflection portions (Fig. 1, white stripes 18w, Col. 3, lines 30-50), and wherein the plurality of reflection portions are arranged at positions different from each other in a radial direction of the operation member (Fig. 1, white stripes 18w, Col. 3, lines 30-50).
Regarding Claim 12, Ogawa discloses a method of manufacturing (Abstract, stripe pattern is formed) an optical apparatus configured to move an optical member by controlling a motor based on output from a detector receiving light from an operation member (Fig. 1, Col. 3, lines 30-68), the method comprising forming (Abstract, stripe pattern is formed), on the operation member, a reflection portion (Fig. 1, white stripes 18w, Col. 3, lines 30-50) and a low reflection portion (Fig. 1, black stripes 18b, Col. 3, lines 30-50) having a reflectance lower than a reflectance of the reflection portion (Fig. 1, Col. 3, lines 35-40),
Ogawa does not specifically disclose
the reflection portion has conductivity.
However Alfier, in the same field of endeavor, teaches 
the reflection portion has conductivity (Paragraph 0080, the reflectors 18 are made of aluminum, aluminum being an inherently electrically conductive material) for the purpose of providing an electrical configuration (Paragraph 0080, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Ogawa with the “the reflection portion has conductivity” of Alfier, for the purpose of providing an electrical configuration.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 5,142,314) in view of Alfier et al. (US 2014/0254159), further in view of Irie (US 2013/0222669).
Regarding Claim 11, Ogawa discloses an image pickup apparatus (Camera, Col. 3, line 3, Col. 3, line 49, Col. 4, line 2) comprising:
an optical apparatus (Fig. 1) including:
an optical member (Fig. 1, zoom lens 10, Col. 3, lines 1-10); 
a motor configured (Fig. 1, DC motor 16, Col. 3, lines 1-15) to move the optical member; 
a controller (Fig. 1, microcomputer 28 controls the DC motor 16, Col. 3, lines 65-68) configured to control the motor; 
an operation member (Fig. 1, zoom ring 12, Col. 3, lines 15-25) including: 
a reflection portion (Fig. 1, white stripes 18w, Col. 3, lines 30-50); and 
a low reflection portion (Fig. 1, black stripes 18b, Col. 3, lines 30-50) having a reflectance lower than a reflectance of the reflection portion (Fig. 1, Col. 3, lines 35-40), and 
a detector (Fig. 1, photodetector, Col. 3, lines 25-32) configured to receive light reflected by the reflection portion, 
wherein the controller is configured to control the motor based on output from the detector (Fig. 1, microcomputer 28 controls the DC motor 16, Col. 3, lines 54-68, and Col. 4, lines 1-17), and 
Ogawa does not specifically disclose
the reflection portion has conductivity and 
an image pickup element configured to receive light from the optical member.
However Alfier, in the same field of endeavor, teaches the reflection portion has conductivity (Paragraph 0080, the reflectors 18 are made of aluminum, aluminum being an inherently electrically conductive material) for the purpose of providing an electrical configuration (Paragraph 0080, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image pickup apparatus of Ogawa with the “the reflection portion has conductivity” of Alfier, for the purpose of providing an electrical configuration.
Additionally Irie, in the same field of endeavor, teaches an image pickup element configured to receive light from the optical member (Paragraph 0080, the reflectors 18 are made of aluminum, aluminum being an inherently electrically conductive material), for the purpose of capturing an electronic picture of a scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image pickup apparatus of Ogawa in view of Alfier with the an image pickup element configured to receive light from the optical member of Irie, for the purpose of capturing an electronic picture of a scene.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 5,142,314) in view of Alfier et al. (US 2014/0254159), further in view of Ohno et al. (US 2013/0015336).
Regarding Claim 13, Ogawa in view of Alfier discloses as is set forth above and Alfier further discloses wherein further comprising: 
providing a conductive material on the surface of the operation member to form the reflection portion (Paragraph 0080, the reflectors 18 are made of aluminum, aluminum being an inherently electrically conductive material) for the purpose of providing an electrical configuration (Paragraph 0080, lines 2-4).
Ogawa in view of Alfier does not specifically disclose
molding the operation member from a resin; subjecting a surface of the operation member to emboss processing to form the low reflection portion.
However Ohno, in the same field of endeavor, teaches molding the operation member from a resin material (Paragraph 0044, lines 15-18); subjecting a surface of the operation member to emboss processing to form the low reflection portion (Paragraph 0044, lines 15-18) for the purpose of forming a reflection plate. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Ogawa in view of Alfier with the molding the operation member from a resin; subjecting a surface of the operation member to emboss processing to form the low reflection portion of Ohno for the purpose of forming a reflection plate. 
Allowable Subject Matter
Claims 5-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of an optical apparatus including, as the distinguishing feature(s) in combination with the other limitations wherein the operation member has a cylindrical shape, wherein the operation member has an inner diameter that is changed along an optical axis direction, and wherein each of the reflection portion and the low reflection portion has a width in a direction orthogonal to the optical axis direction, which is changed along the optical axis direction.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of an optical apparatus including, as the distinguishing feature(s) in combination with the other limitations wherein the reflection portion and the low reflection portion are formed on an inner peripheral surface of the operation member.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of an optical apparatus including, as the distinguishing feature(s) in combination with the other limitations wherein the low reflection portion include a concaved portion formed on the operation member.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of an optical apparatus including, as the distinguishing feature(s) in combination with the other limitations wherein the reflection portion comprises a plurality of reflection portions, and wherein the plurality of reflection portions have conductivity and the same potential.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of an optical apparatus including, as the distinguishing feature(s) in combination with the other limitations wherein the reflection portion is grounded via a conductor fixed to the operation member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lavrovsky et al. (US 2020/0018687) and Yoshida et al. (US 2010/0271711) are cited to show similar apparatuses and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872